PeaesoN, J.
When the sureties of a sheriff are compelled to pay money by reason of the default of a deputy who has given a bond with sureties to the sheriff for the faithful discharge of his duties, the application of the doctrine of substitution is established. Brinson v. Thomas, 2 Jones’ Eq. 474. This disposes of the demurrer; for a demurrer which is bad as to part, is disallowed altogether. As the defendant is obliged to put in an answer, the Court will not take the trouble to look into the bill and point out the parts that need not be answered. In this case, the demurrer is also bad as to the other part.
The sheriff had a right to resort to the fund which his deputy had secured for his indemnity, and the same principle of substitution, (which is a very beneficent one, and well calculated to promote tlie .ends of justice), gives his sureties an equity whereby to reach the fund for their indemnity.
Pee Cueiam, Demurrer over-ruled.